Citation Nr: 0723636	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) of the lumbosacral spine with degenerative disc 
disease (DDD) at L4-L5 and L5-S1, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The matter was previously before the Board in May 2006, but 
was remanded for additional development.  The appeal is now 
properly returned to the Board for further appellate 
consideration.

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2006.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifest by moderate 
limitation of lumbar motion, forward flexion of the 
thoracolumbar spine no greater than 45 degrees at its most 
limited, and a combined range of thoracolumbar spine motion 
of 124 degrees at its most limited.  

CONCLUSION OF LAW

Criteria for an evaluation greater than 20 percent for DJD of 
the lumbosacral spine with DDD at L4-L5 and L5-S1 are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 26, 2003) and 
Diagnostic Codes 5235 through 5243 (effective September 26, 
2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  See 38 U.S.C.A. § 5103(a).   VA must request that 
the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  See 38 C.F.R. § 3.159.  
The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the RO.  See 
Pelegrini v. Principi, 18 Vet. App.112 (2004).  And, the 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the veteran with notice in August 2003, prior 
to the initial adjudication, but it was incomplete.  
Additional notice was provided, to include information 
concerning the establishment of disability evaluations and 
effective dates, in June 2006.  While this notice was not 
provided prior to the initial adjudication, the claimant had 
the opportunity to submit additional argument and evidence 
and to meaningfully participate in the adjudication process.  
The claimant submitted additional evidence and argument and 
he provided testimony before the undersigned Acting Veterans' 
Law Judge in January 2006.  The case was remanded in May 2006 
for further development to include obtaining additional 
treatment records and to accord the veteran additional VA 
examination.  The record demonstrates that this development 
was completed.  Subsequently, the veteran's claim was re-
adjudicated in a March 2007 supplemental statement of the 
case and the veteran has not alleged any prejudice as a 
result of the untimely notification.  As such, the Board 
finds that any notice error was cured by the issuance of the 
May 2007 supplemental statement of the case as per Mayfield 
and VA has met its duty to notify the veteran of his rights 
and responsibilities under the VCAA.  

In developing the claim, VA obtained identified medical 
evidence, assisted the veteran in obtaining evidence, and 
obtained VA examinations.  The veteran was afforded the 
opportunity to give testimony before the Board, which he did 
in January 2006.  In October 2006, the veteran stated that he 
had no further information or evidence to submit.  All other 
known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file and 
the veteran does not contended otherwise.  Therefore, the 
Board finds that VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.  As such, 
the merits of the claim will now be addressed.

The veteran seeks a higher evaluation for his service-
connected low back disability.  He contends that he 
experiences stiffness and pain in the low back, particularly 
in the morning.  The veteran testified before the Board that 
he used a back brace daily and had flare-ups about three or 
four times each year which kept him in bed for a few days at 
a time.  He stated that he worked as a substitute teacher and 
was able to not take work if he was called during a period of 
symptom exacerbation.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1 and 4.2.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  In determining a disability evaluation, 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

At the time the veteran was awarded service-connection 
benefits for his low back disability, it was evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, based on moderate recurring attacks of intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  At 
that time, Diagnostic Code 5293 allowed for the assignment of 
a 40 percent rating upon a showing of severe symptoms with 
only intermittent relief.  A 60 percent rating was allowed 
upon a showing of pronounced intervertebral disc syndrome 
with persistent symptoms and little intermittent relief.

Rating criteria were revised effective September 23, 2002.  
The regulations in effect at the time the veteran filed his 
claim for an increase under Diagnostic Code 5293 instruct 
that symptoms of intervertebral disc syndrome shall be 
evaluated on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
Section 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective September 23, 2002.

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.


Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria or the most appropriate neurological 
diagnostic code or codes.

Effective September 26, 2003, rating criteria for 
musculoskeletal disabilities were again revised.  The 
criteria concerning intervertebral disc syndrome rated on the 
basis of incapacitating episodes remained the same but were 
reclassified as Diagnostic Code 5243.  Thus, in order for a 
rating higher than 20 percent to be assigned based on 
intervertebral disc syndrome, there must be medical evidence 
that the veteran's low back disability is manifest by 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective prior to September 
26, 2003, and Diagnostic Code 5243, effective September 26, 
2003.

The revision to the regulations effective September 26, 2003, 
provided a General Rating Formula for Disease and Injuries of 
the Spine.  The revised criteria require that a back 
disability be evaluated under whichever method results in the 
higher evaluation, when all disabilities are combined, under 
38 C.F.R. Section 4.25, and the spine is to be evaluated with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Under the 
General Rating Formula, a 40 percent evaluation may be 
assigned upon a showing of forward flexion of the lumbar 
spine limited to 30 degrees or less or favorable ankylosis of 
the thoracolumbar spine.  A 50 percent evaluation may be 
assigned if the medical evidence shows unfavorable ankylosis 
of the entire thoracolumbar spine; a 100 percent evaluation 
is afforded for unfavorable ankylosis of the entire spine.

Notes (1) following the General Rating Formula stipulates 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Higher evaluations could also be warranted for the criteria 
in effect prior to September 26, 2003.  A 40 percent 
evaluation could be warranted for limitation of the lumbar 
spine that is severe (Diagnostic Code 5292), favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289), or 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
Higher evaluations were also contemplated for ankylosis of 
the entire spine in a favorable angle (60 percent under 
Diagnostic Code 5286), and residuals of fracture vertebrae 
without cord involvement and manifest by abnormal mobility 
(60 percent or to be evaluated in accordance with limitation 
of motion or spasm with an additional 10 percent for 
demonstrable deformity of vertebral body under Diagnostic 
Code 5285).  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain and stiffness have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  Following a thorough review of the various rating 
criteria, the Board finds that neither the old nor either of 
the new criteria are more favorable to the veteran as the 
medical evidence does not support the assignment of a rating 
higher than 20 percent under any version of the rating 
schedule.  As such, all will be discussed.

VA treatment records show complaints of lower back pain and 
that the veteran was prescribed a back brace.  There is no 
evidence of symptom exacerbations lasting weeks at a time nor 
evidence of physician prescribed bed rest.  VA examination 
reports dated in October 2003, October 2006 and November 2006 
do not reflect that the veteran has ever been prescribed bed 
rest.  Thus, the medical evidence cannot be found to support 
an evaluation greater than 20 percent under the Diagnostic 
Code 5293 or 5243.

Under Diagnostic Code 5293 and 5243, intervertebral disc 
syndrome may also be rated on the basis of chronic orthopedic 
and neurological manifestations.  See Note (2) following the 
rating criteria.  When evaluating on the basis of chronic 
manifestations, the orthopedic and neurological 
manifestations are rated separately and then combined, using 
the criteria for the most appropriate orthopedic or 
neurological diagnostic codes.


While the October 2003 VA examination report reflected no 
findings that indicated neurological impairment, subsequent 
VA and private clinical findings show evidence of canal 
stenosis and disc space collapse.  Upon October 2006 VA 
examination, it was noted that the veteran had left leg 
radiculopathy.  There was, however, no evidence of muscle 
atrophy.  Straight leg raising was positive on the left and 
the veteran subjectively complained of decreased sensation on 
the lateral aspect of the left leg.  Additional VA 
neurological examination was conducted in November 2006 and 
the examiner found slightly diminished pinprick sensation in 
the lower third of both legs, but no radicular distribution 
or sensory impairment in either lumbar or sacral 
distribution.  No atrophy or fasciculations were found.  
Muscle tone was normal and strength was 5 of 5.  Deep tendon 
reflexes were equal and symmetrical at the knee and ankle.  
The examiner diagnosed lumbosacral strain secondary to 
underlying spine disorder, without neurological involvement.

The findings presented in the VA neurological examination are 
more probative of the issue of neurological impairment than 
those presented in the VA examination for the spine.  This is 
because the former is based on clinical tests and examination 
of the veteran, with objective findings of muscle strength, 
sensation diminished but bilaterally, and deep tendon 
reflexes, among other findings, whereas the latter was based 
on the veteran's subjective report of decreased sensation in 
his left leg.  The medical evidence, thus, cannot be found to 
present any neurological pathology attributable to the lumbar 
spine that would allow separate compensation under other 
diagnostic codes.

As for limitation of motion, VA examination reports dated in 
October 2003, October 2006 and November 2006 reflect that, at 
its most restricted and with consideration for additional 
limitation of motion due to pain, forward flexion of the 
veteran's thoracolumbar spine measures 45 degrees.  In 
addition, the medical evidence does not demonstrate that the 
veteran's thoracolumbar spine is frozen into any position 
(ankylosed), either favorably or unfavorably.  The medical 
evidence, thus, does not show that the required 
manifestations are met for assigning a rating higher than 20 
percent under current rating criteria for musculoskeletal 
disabilities.

Concerning the old rating criteria, limitation of the 
veteran's lumbosacral spine is measured at 45 degrees forward 
flexion, 7 degrees extension, 16 degrees bilateral lateral 
rotation, 16 degrees right lateral flexion, and 20 degrees 
left lateral flexion, at its most limited.  This takes into 
account pain, pain on movement and a 20 percent reduction in 
lateral flexion noted in October 2003.  October 2006 findings 
observed no decrease in range of motion with repetitive 
motion and no evidence of fatigue, weakness, lack of 
endurance, or instability.  This equates to moderate 
limitation of the lumbar spine under the old criteria.  In 
addition, the clinical medical evidence does not demonstrate 
that the veteran has residuals of a fractured vertebrae.  
Finally, while the medical evidence does show clinical 
findings of canal stenosis and disc space collapse, vertebral 
height has consistently been found to be preserved, and 
spinous processes and sacroiliac joints have been found to 
appear normal.  There are no findings of abnormal mobility on 
forced motion.  Rather, the medical evidence shows that the 
veteran can forward flex to 45 degrees at its most limited 
and retains range of motion in lateral flexion, lateral 
rotation and extension that is limited, overall, to a degree 
that is moderate or less than moderate in severity.  
Moreover, there are no findings of listing of the whole spine 
to the opposite site, positive Goldthwaite's sign, or marked 
limitation of forward bending.  Consequently, criteria for 
assignment of a higher evaluation under Diagnostic Codes 5235 
through 5242 under the new criteria and 5285, 5286, 5289, and 
5295 under the old criteria are not met.  Accordingly, the 
veteran's claim is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected back disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the veteran has 
not required frequent periods of hospitalization for his 
spine disability and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by pain and weakness has an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 20 percent evaluation 
assigned for the veteran's low back disability adequately 
reflects the clinically established impairments experienced 
by the veteran and a higher evaluation is not warranted on 
either a schedular or extra-schedular basis.  As such, the 
claim is denied.


ORDER

An evaluation greater than 20 percent for DJD of the 
lumbosacral spine with DDD at L4-L5 and L5-S1 is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


